Citation Nr: 0807129	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  He served in the Republic of Vietnam from June 
21, 1968 to January 17, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO denied service 
connection for PTSD.  The veteran timely appealed the May 
2004 rating action to the RO. 

In an August 2006 letter, the RO informed the veteran that, 
per his request, they had postponed his upcoming RO hearing.  
The RO informed the veteran that if he desired to have his 
hearing rescheduled, he should respond to the letter within 
sixty (60) days.  As the veteran did not respond to the RO's 
request, his hearing request is, therefore, deemed withdrawn.


FINDING OF FACT

The veteran has a current diagnosis of PTSD that is 
associated with a stressor during his period of active 
military service, for which there is credible supporting 
evidence.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), and 
4.125 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim. 
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.


II.  Relevant Laws and Regulations 

       Service connection-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

       PTSD-criteria

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown at 98.


III.  Analysis

The veteran contends that his PTSD is based, in part, on the 
following combat-related stressors: (1) transporting wounded 
soldiers onto evacuation flights during December 1969 near 
Tan Son Nhut Air Force Base, Republic of Vietnam; and (2) 
sustaining rocket attacks, which resulted that resulted in 
the deaths of Vietnamese civilians and American soldiers in 
his unit, Capital Military Assistance Command (CMAC), the 
highest headquarters of the 581st Military Intelligence 
Detachment (581st MI Det.) .  

After a review of the evidence of record, the Board finds 
that, with resolution of doubt in the veteran's favor, the 
criteria for service connection for PTSD have been  met.  In 
reaching the foregoing determination, the Board observes that 
a December 2005 VA examination report contains a diagnosis of 
PTSD that has been attributed to an in-service combat 
stressor, namely the veteran's unit having sustained rocket 
attacks while stationed in the Republic of Vietnam.  (See, 
December 2005 VA examination report).  Two of the three 
elements for service connection are thus satisfied. 

The remaining question is whether there is credible 
supporting evidence of the occurrence of an inservice 
stressor event.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from June 21, 1968 to January 17, 
1969.  His military occupational specialist was a personnel 
specialist assigned to the CMAC, the highest headquarters of 
the 581st MI Det.  There are, however no references to combat 
in the veteran's service personnel records.  The veteran did 
not earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  For these reasons, 
the Board concludes that the veteran's service personnel 
records do not indicate that he engaged in combat with the 
enemy.  Accordingly, the Board must turn to the veteran's 
service records or other corroborative evidence to 
substantiate or verify the veteran's claimed stressors.

Service medical records are devoid of any subjective 
complaints, clinical findings, or diagnoses of, any 
psychiatric pathology.  The report of an October 1970 service 
separation examination reflects that the veteran was found to 
have been psychiatrically "normal."  On VA Form 3082-R, 
Statement of Medical Condition, the veteran stated that there 
had not been any change in his medical condition. 

Notwithstanding the lack of any evidence of psychiatric 
treatment during service and the lack of any evidence in the 
service medical records and personnel records to verify the 
reported inservice stressor events, evidence has been 
received that supports the veteran's claim.  In response to 
VA inquiry regarding the veteran's stressor events, the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly, United States Armed Forces Center Research 
of Unit Records (USACRUR) indicated that while they were 
unable to verify the veteran's alleged stressor of having 
transported wounded soldiers onto evacuation flights during 
December 1969 near Tan Son Nhut Air Force Base, they were 
able to find that an operation report revealed that the 
appellant's unit, CMAC, had sustained three rocket attacks 
from October 31, to November 28, 1968.  They also noted that 
these rocket attacks resulted in the deaths of Vietnamese 
civilians and American soldiers.   

This information provides credible supporting evidence of a 
stressor which was the basis of a diagnosis of PTSD.  
Credible supporting evidence need not corroborate every 
detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997). The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002). In this case, the 
evidence of record shows that from early October to late 
November 1968, the veteran's unit, CMAC, sustained three 
rocket attacks that resulted in casualties.  Thus, the 
JSRRC's report is sufficient corroboration of the rocket 
attack stressor and satisfies that element of a PTSD claim.

In addition, a December 2005 VA examiner has linked the 
veteran's currently diagnosed PTSD to the confirmed rocket 
attacks.  To this end, in December 2005, a VA examiner 
concluded that some of the "episodes" described by the 
veteran, such as the confirmed rocket attacks (as opposed to 
the claimed stressors of his roommate dying from hepatitis in 
Vietnam) could have been trauma necessary for PTSD.  

In short, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
(namely rocket attacks sustained by his unit, CMAC), which 
has been verified to have occurred during his period of 
active military service in the Republic of Vietnam.  
Resolving any doubt in the veteran's favor, the Board finds 
that each of the elements required for entitlement to service 
connection has been satisfied.  See 38 C.F.R. § 3.304(f).  As 
such, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


